DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the laminated material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being anticipated by US Design Patent D693,241 to Kilber et al. (Kilber) in view of US Patent 7,950,850 to Fukuizumi (Fukuizumi).
Regarding claim 1, Kilber discloses a pouch (title) for use in a beverage dispenser (the pouch is capable of use in a beverage dispenser and therefore meets this intended use) comprising: a soft pouch (abstract and Fig. 1) having liquid or slurry contents stored in at least one compartment thereof (Fig. 2 showing the pouch when filled) and having a shape and size to seat in a receptacle of a beverage dispenser to allow opening of the pouch within the dispenser such that the contents of the pouch may be evacuated (the pouch is sized and shaped to fit into a receptacle of a corresponding size and shape), the pouch having a front panel, a rear panel, (front and rear panels shown in Fig. 2) with the front and the rear panels being joined together by a common seal around their side edges and an upper edge thereof to form a single continuous upper rim (shown in Fig. 1), the pouch having a width defined between the side edges (the width of the pouch), the pouch having an upper portion (the upper narrower portion of the pouch) that is bounded by the upper edge and that includes a top edge (the top edge of the pouch), upper side edges and rounded shoulders (upper sides and rounded shoulders shown in Fig. 1), with the rounded shoulders connected to the side edges of the front and rear panels (Fig. 1), and the upper side edges positioned between the shoulders and the top edge (Fig. 1), with the top edge having a top edge width that is narrower than the pouch width (Fig. 1); and the entire rim of the pouch remains intact prior to use and when inserted into the beverage dispenser (the entire pouch can be inserted into a beverage dispenser while remaining entirely intact).  Kilber does not disclose the pouch having a base panel sealed to the front and rear panels.  Fukuizumi teaches a pouch including front and rear panels and a bottom panel (all 3 panels shown in Fig. 9) sealed to the front and rear panels to form a base such that the base expands when filled so the pouch can sit in an upright position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bottom panel as taught by Fukuizumi in the pouch of Kilber such that the base expands when filled so the pouch can sit in an upright position.
Regarding claim 2, Kilber discloses the top edge is flat (Fig. 1).
Regarding claim 3, Kilber discloses at least part of the upper side edges have a width that is substantially equal to or less than the width of the top edge (the upper side edges are substantially equal in width to the width of the top edge; see Fig. 1).
Regarding claim 4, Kilber does not disclose the upper side edges have an indented portion that is narrower than the width of the top edge.  However, Fukuizumi teaches a pouch having an upper side edges have an indented portion that is narrower than the width of the top edge (shown in Fig. 5a at indents 23a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the upper side edges to have indents narrower than the upper edge as such a change requires only a change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(B).  Further, such a change in shape is a matter of design choice as pouches and other containers are well known to have a wide variety of shapes (see the many different shapes of pouches in the cited documents).
Regarding claims 5 and 20, Kilber does not disclose the pouch is formed from laminated material comprising a combination of PET, foil, and polyethylene.  However, Fukuizumi discloses the pouch is formed from laminated material comprising a combination of PET, foil, and polyethylene (col. 4, lines 34-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pouch of Kilber from a laminated material comprising a combination of PET, foil, and polyethylene since it has been held to be within the general skill of a person of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.  A laminated material comprising a combination of PET, foil, and polyethylene is known to create a pouch which is both durable and flexible without leaking.
Regarding claim 6, Kilber discloses the pouch has a length (the vertical height of the pouch) and a width (the width of the pouch), and the length is greater than the width (see Fig. 1).
Regarding claim 7, Kilber as modified above discloses the pouch has a length (the vertical height of the pouch) and a width (the width of the pouch), and a bottom edge (as modified above to include the bottom panel forming a bottom edge with the front and rear panels as taught by Fukuizumi), and the length is greater than the width (Fig. 1), and the bottom edge is substantially flat (Fig. 9 of Fukuizumi).
Regarding claim 8, Fukuizumi further teaches a bottom rim that is formed by the joining together of a bottom edge of the front panel, a bottom edge of the rear panel, and an outer edge of the base panel (see Fig. 9).  This limitation is included in the modification of Kilber as set forth regarding the pouch of claim 1.
Regarding claim 9, Kilber discloses the pouch is bottle shaped (bottles come in a wide variety of shapes and the shape of the pouch of Kilber can be considered “bottle shaped”).
Regarding claim 10, Kilber discloses the compartment extends between the base wall and into the upper portion (Fig. 1).
Regarding claim 11, Kilber discloses the compartment is positioned between the upper side edges at an upper end of the pouch to the base wall (Fig. 1).
Regarding claim 12, Kilber discloses a pouch (title) for use in a beverage dispenser (the pouch is capable of use in a beverage dispenser and therefore meets the intended use) comprising: a first layer on one side of the pouch and a second layer on an opposite side of the pouch (Fig. 2 shows the 2 layers that form the pouch) sealed together around an outer periphery thereof (Fig. 1) to form a common rim around an upper edge and side edges thereof (Fig. 1), said layers together forming a cavity therebetween (interior of the pouch), said pouch being a soft pouch for holding a liquid or slurry content (abstract and descriptions of the figures), with said pouch having a top end (top in Fig. 1) and a bottom end (bottom in Fig. 1) opposite the top end; and an opening area (the upper portion of the pouch above the shoulders can be considered an opening area) on one or both of the first and second layers that is configured to permit a cutting blade to slice through the side and optionally the top end of the pouch to permit the contents to be substantially completely evacuated from the pouch via gravity (the layers are capable of being cut with a blade and to permit the contents to flow by gravity when the pouch is inverted), wherein, in use, an intact pouch is inserted into the beverage dispenser (the pouch is capable of being inserted into a beverage dispenser in an intact condition).  Kilber does not disclose a base layer defining a bottom of the pouch and coupled to the bottom edges of the first layer and the second layer.  Fukuizumi teaches a pouch including front and rear panels and a bottom panel (all 3 panels shown in Fig. 9) sealed to the front and rear panels to form a base such that the base expands when filled so the pouch can sit in an upright position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bottom panel as taught by Fukuizumi in the pouch of Kilber such that the base expands when filled so the pouch can sit in an upright position.
Regarding claim 13, Kilber discloses the rim is formed via sealing around the entire outer periphery of the pouch (Fig. 1).
Regarding claim 14, Kilber discloses the entire pouch is made of a flexible, sliceable material (the flexible material of the pouch is capable of being sliced).
Regarding claim 15, Kilber discloses the opening area is defined on at least one side of the pouch that accepts a cutting blade to open the pouch, and the opening area is soft, flexible, and sliceable (the opening area includes at least one side of the pouch which is soft and flexible and could be sliced via a cutting blade to open the pouch).
Regarding claim 16, Kilber discloses wherein one or both of: the opening area comprises less than one half of the length of the pouch (as defined above, the opening area is the upper area above the shoulders and is less than half the length of the pouch); and the opening area comprises an area that is less than one half a width of the pouch.
Regarding claim 17, Kilber discloses the pouch has a length (vertical height of the pouch in Fig. 1) and a width (width of the pouch in Fig. 1), and the length is greater than the width (Fig. 1), and the pouch is configured to seat in a beverage dispenser lengthwise such that the length extends vertically permitting a cutting mechanism to slice through the opening area and the contents of the pouch can evacuate the pouch via gravity (the pouch is capable of being inserted vertically into a beverage dispenser such that a cutting mechanism can slice the opening area and the contents can evacuate via gravity when the pouch is inverted).

Claims 18-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Kilber in view of Fukuizumi as applied to claim 1 above, and further in view of US Patent 4,808,346 to Strenger (Strenger).
Regarding claims 18 and 19, Kilber as modified by Fukuizumi discloses the pouch of claim 1 (see above), does not disclose a method for making a beverage using a beverage dispenser and the pouch of claim 1 comprising: depositing the pouch having a liquid or a slurry content into a receiving receptacle of the beverage dispenser by inserting the top end of the pouch into the receiving receptacle; and engaging a cutting mechanism that is positioned inside the beverage dispenser to cut through at least a part of the front panel and/or the rear panel of the pouch to permit the contents of the pouch to at least in part exit the pouch and drain into a receptacle, wherein the pouch is substantially completely evacuated via gravity after engaging with the cutting mechanism.  Strenger teaches a method for making a beverage (title/abstract) using a beverage dispenser (10) and a pouch (11) comprising: depositing the pouch having a liquid or a slurry content into a receiving receptacle (see Fig. 2) of the beverage dispenser by inserting the top end of the pouch into the receiving receptacle; and engaging a cutting mechanism (platen 32 engages the pouch in the receptacle to apply pressure to the pouch thereby rupturing a weak portion of the pouch; rupturing of the weak portion by pressure is a form of cutting in which the pouch is cut by the pressurized fluid)  that is positioned inside the beverage dispenser to cut through at least a part of the front panel and/or the rear panel of the pouch to permit the contents of the pouch to at least in part exit the pouch (Fig. 5) and drain into a receptacle (12), wherein the pouch is substantially completely evacuated via gravity after engaging with the cutting mechanism (Fig. 5; once the weak portion of the pouch is ruptured, the contents flow substantially via gravity into the cup).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pouch of Kilber to be used in a beverage dispenser and beverage preparation method as taught by Strenger such that the contents of the pouch can be easily mixed with another liquid in a cup by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        June 7, 2022